Case 8:21-mc-00089-VMC-AEP Document 10 Filed 07/08/21 Page 1 of 2 PageID 69



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Edwardo Munoz,

       Petitioner,                   Case No. 8:21-mc-00089-VMC-AEP

vs.

Digital Media Solutions, LLC

      Respondent.
_____________________________/

      MOTION FOR EXTENSION OF TIME AND JOINT MOTION TO
                    RESCHEDULE HEARING

       The Defendant, Digital Media Solutions, LLC, moves this Court for an

order extending the time to respond to the Motion to Compel and

rescheduling the hearing on that motion.

       Mr. Munoz filed this Motion to Compel on June 21st with service

completed on June 24th. DMS’s response to the Motion to Compel is due July

8th. The Court has also already set a hearing on the motion for July 15th. In

order to provide DMS with enough time to narrow the disputes and file a

fully argued response, it seeks an extension of time to respond to the Motion

through July 16th. Alongside, the parties jointly ask this Court to reschedule

the hearing for a date after the response deadline.

       This is DMS’s first request for an extension. It seeks the extension in

order to provide time to complete the opposition brief and not for delay. This
Case 8:21-mc-00089-VMC-AEP Document 10 Filed 07/08/21 Page 2 of 2 PageID 70




extension and rescheduling will not prejudice either party. Counsel for Mr.

Munoz has indicated that they do not object to the extension of time and that

Mr. Munoz also joins the motion to reschedule the hearing.

      Wherefore, the Respondent, Digital Media Solutions, LLC, requests

this Court grant the motion, enter an order extending the time to file a

response to the Motion to Compel through July 16th, enter an order

continuing the hearing on the Motion to a date after the response is filed, and

award any further relief that this Court deems appropriate.

                       CERTIFICATE OF SERVICE

      I certify that a copy of this motion has been sent to all counsel of record

through the CM/ECF system on July 8, 2021.

                                           /s Jacob A. Brainard
                                        Jacob A. Brainard
                                        Florida Bar No. 0092278
                                        Neil E. Asnen
                                        *Specially Admitted
                                        Klein Moynihan Turco LLP
                                        450 Seventh Avenue, 40th Floor
                                        New York, New York 10123
                                        Email: jbrainard@kleinmoynihan.com
                                        Email: nasnen@kleinmoynihan.com
                                        Attorneys for Digital Media Solutions,
                                        LLC
